UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Amendment No. 1 CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 19, 2009 (August 3, 2009) Zandaria Ventures, Inc. (Exact name of registrant as specified in its charter) Nevada 333-127389 Applied for (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2101 Vista Parkway, Suite 292 West Palm Beach, FL (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (561) 228-6148 2300 Palm Beach Lakes Boulevard, Suite 218, West Palm Beach, FL 33409 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(C)) Thepurpose of thiscurrentreport on Form 8-K is to report a change in the Company’s auditors. ITEM 4.01 Changes in Registrant’s Certifying Accountant On August 3, 2009, Pollard-Kelley Auditing Services, Inc. Resigned as the Company’s Independent Auditor. During the Registrant's two most recent fiscal years and during any subsequent interim period prior to the August 3, 2009, resignation as the Company's independent auditors, there were no disagreements with Pollard-Kelley Auditing Services, Inc. with respect to accounting or auditing issues of the type discussed in Item 304(a)(iv) of Regulation S-K. Pollard-Kelley’s audit opinion for the last two years contained an audit scope modification due to the Company’s uncertainty regarding its ability to continue as a going concern. On August 3, 2009, the Company retained Hamilton, PC as the Company’s Independent Auditor. During the Registrant's two most recent fiscal years or any subsequentinterim period prior to engaging Hamilton, PC, the Company, or someone on the Company's behalf, had not consulted Hamilton, PC regarding any of the accounting or auditing concerns stated in Item 304(a)(2) of Regulation S-K. The Company’s Board of Directors approved the change of auditors pursuant to Item 304(a)(1)(iii) of Regulation S-K. On August 31, 2009, the Company providedPollard-Kelley Auditing Services, Inc. with a copy of this disclosure and requested that it furnish a letter to the Company, addressed to the SEC, statingthat itagreedwith thestatementsmadeherein or the reasons why it disagreed. ITEM 9.01 Financial Statements and Exhibits EXHIBIT
